Citation Nr: 0336658	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  90-29 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and Alfredo Hurtado de Mendoza, M.D.

ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
December 1945 and from November 1950 to May 1955.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) from a March 1989 rating decision issued in 
April 1989 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which denied 
the veteran's claim for service connection for PTSD.  

In December 1990, the Board remanded the claim for further 
development and later denied the claim in April 1992.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (formerly the U. S. Court of 
Veterans Appeals) (Court).

While the case was pending at the Court, the veteran's 
attorney, along with the Office of General Counsel for VA, 
filed a joint motion requesting that the Court vacate the 
Board decision and remand the case for further development of 
the evidence and readjudication.  In October 1993, the Court 
granted the joint motion, vacated the April 1992 Board 
decision and returned the case to the Board.  The Board, in 
turn, remanded the case to the RO in April 1994 for further 
development and readjudication consistent with the joint 
motion.

Following development, the case was returned to the Board.  
In March 1995, the Board issued another decision denying the 
claim.  In May 1996, the parties filed another Joint Motion 
for Remand and to Stay Proceedings.  The Court granted the 
May 1996 joint motion later that month, vacated the March 
1995 decision and returned the case to the Board for further 
development and readjudication consistent with the joint 
motion.  In November 1996, the Board again remanded the case 
to the RO for additional development.  In January 1998, the 
veteran and Dr. Hurtado de Mendoza testified at an RO 
hearing; a copy of the transcript is in the record.  In 
October 1998, the case was again remanded to afford the 
veteran a hearing before a Member of the Board.

In June 2000, the veteran and his wife testified at a Travel 
Board hearing held at the RO before the undersigned Veterans 
Law Judge.  A copy of the transcript has been associated with 
the record.  In October 2002, the Board remanded the case to 
the RO for additional development.  The case now is before 
the Board for further appellate review.


FINDINGS OF FACT

1.  VA has notified the appellant of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of his 
claim.

2.  The veteran engaged in combat during his active military 
service; he was wounded and awarded the Purple Heart and 
Combat Infantry Badge.

3.  Competent medical evidence of a diagnosis of PTSD is not 
of record.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law not only did away with the concept of a well-grounded 
claim, but also imposed additional duties and obligations on 
the VA in developing claims.  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.
 
In the October 2000 Board remand, the RO was instructed to 
ask the appellant to supply healthcare provider information 
to include any authorization needed to obtain additional 
treatment records for PTSD since 1996 and to obtain Social 
Security Administration (SSA) records.  In compliance with 
the Board's October 2000 remand, in a November 2000 letter, 
the RO asked the appellant to furnish the names and addresses 
of healthcare providers who had treated him since 1996 and to 
sign authorizations for release of such information.  In 
response, the appellant indicated that he was being treated 
by VA and by Dr. Hurtado de Mendoza and at the Regional 
Hospital of Caguas by Dr. Arias, enclosed signed 
authorizations and copies of an 1974 SSA disability award 
letter and an October 1999 certificate from the Mental Health 
Center of Caguas showing treatment for PTSD in 1999.  In 
November 2000, the RO asked the SSA to furnish copies of 
their records.  In September 2001, the SSA responded that it 
was unable to locate the veteran's folder after an extensive 
search.  In September 2001 and February 2002, respectively, 
the RO requested records from Dr. Hurtado de Mendoza and from 
the Hospital San Juan Bautista Medical Center (the Regional 
Hospital of Caguas).  No response was received to either 
request.  Treatment records from Dr. Hurtado de Mendoza dated 
from September to December 1997 and from the Caguas Mental 
Health Center dated from May 1992 to February 1997 are 
associated with the claims file.  In August 2002, VA 
treatment records from September 2000 to February 2002, 
showing no clinical picture of PTSD in March 2001, were 
associated with the record.  In January 2001, a VA social and 
industrial field survey was done.  The veteran was re-
examined in January 2002 and diagnosed with anxiety disorder 
with depression after a detailed discussion of DSM-IV 
diagnostic criteria.  See Diagnostic and Statistical Manual 
of Mental Disorders, (4th ed. 1994) ((DSM-IV) adopted by VA 
at 38 C.F.R. §§ 4.125 and 4.126 (2003)).  The RO 
readjudicated the case and issued a supplemental statement of 
the case (SSOC) in September 2002. 

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's October 2000 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  
In this connection, the Board finds that the service, non-VA, 
SSA and VA medical records, hearing transcripts, lay 
statements, VA social and industrial field surveys, and VA 
examination reports, which evaluate the status of the 
veteran's health, are adequate for determining whether 
service connection is warranted.  The veteran also testified 
at RO and Travel Board hearings.  The veteran indicates that 
his service medical records were destroyed in a fire at the 
National Personnel Records Center.  A review of the file 
clearly reflects the some of his service medical records show 
evidence of fire-related damage.  But both of his separation 
examination reports and the reports for treatment following 
being wounded in action are associated with the claims file.  
The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).

The Board finds no prejudice to the appellant in this case by 
adjudicating the question of entitlement to service 
connection.  This is so because the requirements regarding 
notice, which must be provided to the veteran under the VCAA 
have been satisfied by the various informational letters, an 
August 1989 statement of the case, SSOCs issued in February 
1990, April 1990, July 1991, August 1994, October 1994, May 
1997, May 1998, and September 2002, various Board remands, 
and various rating decisions, as the RO advised the veteran 
of the provisions of the VCAA and of what must be 
demonstrated to establish service connection.

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
his claim and has obtained and fully developed all relevant 
evidence necessary for an equitable disposition, particularly 
in light of the fact that none of the VA examiners have 
diagnosed the veteran with PTSD.  Additionally, in a 
September 2001 letter, the RO advised the veteran of the 
provisions of the VCAA and of what must be demonstrated to 
establish service connection, asked him to provide additional 
information, and advised him of the RO's efforts to obtain 
information in support of his claim.  Thus, VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In view of the foregoing, the Board 
finds that all reasonable efforts to secure and develop the 
evidence that is necessary for an equitable disposition of 
the matter on appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to establish his claim.  As such, 
there has been no prejudice to the veteran in this case that 
would warrant further notice or development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Service connection for PTSD

The veteran contends that he developed PTSD as a result of 
his Korean combat service.  He has submitted statements 
indicating that the most difficult conditions that he could 
have lived in were his experiences as a soldier when he saw 
human beings crushed by enemy fire or Army vehicles and 
seeing fellow soldiers agonizing until they died as a result 
of their wounds.  

The veteran's service records reveal that he served in combat 
in both World War II and Korea and was wounded in combat.  
His DD-214 indicates that he received the Combat Infantry 
Badge and the Purple Heart.  Service medical records, 
including treatment records do not show complaints, 
treatment, or diagnosis of PTSD or a psychiatric disorder.  
They do show, however, that the veteran was wounded in action 
in Korea on June 1951 and later hospitalized for a shell 
fragment wound (SFW) to the left hip.  

VA and private medical records and medical statements from 
1955 to 1994 show treatment for variously diagnosed 
psychiatric disorders including anxiety reaction, anxiety 
reaction with depressive features, neurosis, type 
undetermined, schizophrenia, undifferentiated type, dysthymic 
disorder, insomnia, restlessness, somatic complaints, and 
alcohol abuse.  In some of these reports and statements, a 
possible connection was noted between the veteran's wartime 
experiences and his current psychiatric problems.  In a July 
1968 statement, J. Guerra, M.D. indicated that he had been 
treating the veteran for about a year because of a nervous 
condition and a gastrointestinal disturbance.  An August 1969 
statement from Salvador Beris, M.D. reflects a 10-year 
history of treatment for nervousness and insomnia.  An April 
1970 Civil Service Retirement examination report performed to 
support disability retirement shows diagnoses of lumbosacral 
strain and arthralgia of the knees.  A November 1971 SSA 
examination report by Jose A. Villeneuve, shows diagnoses of 
osteoarthritis of the lumbar spine and chronic neurosis, type 
undetermined.  In a December 1971 statement, Dr. Hector J. 
Cases indicated that the veteran had evidence of a severe, 
chronic anxiety reaction, probably related to wounds received 
in combat.  In June and November 1976 statement and 
evaluation, Dr. Raul Correa Grau gave a diagnosis of 
schizophrenic reaction, chronic, undifferentiated type, and 
notes that it can be traced back to the veteran's military 
experiences.  A January 1979 psychiatric evaluation by Dr. E. 
Ramos Elvira, M.D. reflects an assessment of schizophrenia, 
chronic undifferentiated type; depressed.  Dr. Elvira added 
that he had seen the veteran in 1955 and remembered that the 
veteran had a diagnosis of schizophrenia, chronic 
undifferentiated type.  A February 1981 statement from Dr. 
Rafael Castro Martinez shows a diagnosis of depressive 
neurosis, noting that from the history it might be concluded 
that the veteran's emotional condition was related to wounds 
received in combat.  In a June 1992 statement, Dr. Hector J. 
Cases indicated that he had reevaluated the veteran and 
diagnosed him with depressive/anxiety neurosis.

At a June 1956 VA compensation and pension (C&P) examination, 
there was no evident manifestation of a psychiatric disease.

A September 1968 VA neuropsychiatric examination report shows 
a diagnosis of anxiety reaction, mildly incapacitating, with 
no neurological disability found.

An April 1970 neuropsychiatric evaluation resulted in an 
assessment of severe anxiety reaction.  

A March 1971 VA examination report reflected that the veteran 
was easily in tears and his face expressed sadness and 
depressive feelings.  The veteran's general mood was the same 
and anxious.  The diagnosis was chronic anxiety neurosis with 
depressive features.

From August to October 1972, the veteran was hospitalized by 
VA for chronic anxiety neurosis with depressive features. 

In a September 1974 statement, the veteran's wife indicated 
that since the veteran's discharge in 1955, he had suffered 
various illnesses such as nerves, arthritis, stomach, ears 
and other disorders that were brought about in the Army.

A January 1976 VA medical certificate shows a diagnosis of 
anxiety neurosis.  A July 1976 VA treatment record shows an 
assessment of depression.  From December 1976 to January 
1977, the veteran was hospitalized by VA for severe 
depression.  From May to July 1978, the veteran was 
hospitalized by VA for alcohol addiction.  

In January 1979 statements, L. M. M. and C. S. T reported 
that as a civilian policemen they worked with the veteran, 
who was a military policeman, from the latter part of 1952 to 
the latter part of 1953 and that the veteran had nervous and 
stomach problems.  Other January 1979 statements from I. B., 
who was the veteran's 1st Sergeant, and J. B., J. L. and W. 
C. O., fellow soldiers, reiterated the same history.  A 
February 1979 statement from D. G. A-M. reflects that he had 
known and served with the veteran since October 1952 and 
indicated that the veteran was very nervous.

A December 1983 VA treatment plan shows a diagnosis of 
dysthymic disorder and alcohol abuse in remission.  A January 
1987 VA treatment record reflects that the veteran had been 
treated for major depression and alcohol abuse and 
dependence.  Although the veteran came for a PTSD evaluation, 
during the first interview there were no signs of delayed 
chronic PTSD.  A March 1987 VA treatment record shows that 
the veteran presented with symptoms of chronic PTSD, mild to 
moderate in severity.  The assessment was anxiety disorder 
with some depressive features.  In April 1987, the veteran 
was accepted for treatment at the local VA PTSD clinic.  By 
November 1987, the assessment had been changed to factitious 
disorder versus dysthymic disorder.  

An October 1987 VA psychological report reflects no organic 
impairment and shows mainly depression, anxiety and general 
slowing of functioning.  The veteran complained of hearing 
voices and problems with flashbacks, affective control, 
depression, anxiety, somatic complaints, and visual screen 
memories of war.  The MMPI reflected some exaggeration of 
symptoms.  But the veteran appeared to be a depressed man, 
who was dependent, anxious and had poor coping skills.  No 
psychotic process was evident.  Clinical impression was 
unclear due to the veteran presenting complaints in almost 
all spheres of functioning.  Diagnostic possibilities seemed 
to be rule out factitious disorder, rule out generalized 
anxiety disorder with dependent features, and rule out 
dysthymic disorder.

In a May 1988 VA record, the veteran was assessed with 
anxiety with associated depressed mood and dysphoria.  In a 
January 1989 VA record, the veteran was noted to be suffering 
from depression.  

At a February 1989 VA psychiatric examination, the examiner 
observed that the veteran's complaints did not correspond to 
his affect.  He talked freely about his military experiences.  
There were no thought disorders, perceptive disorders, 
delusional material, or looseness of associations detected.  
The examiner noted that a 1987 psychological examination 
suggested the impression of a generalized anxiety disorder.  
The veteran was diagnosed with dysthymic disorder and alcohol 
dependency, in remission, by history.  

An April 1989 VA treatment record shows dysthymic disorder 
and PTSD.  The PTSD diagnosis was later discarded after 
further evaluation.  

In July 1989, a statement was received from R. G., in which 
he indicated that he had served with the veteran in Korea and 
that it was his opinion that the veteran's present 
psychiatric problems to include PTSD were a result of his 
battlefield experiences.  

An October 1989 VA record shows an assessment of dysthymic 
disorder and nightmares of war.  

At the time of a March 1991 VA psychological examination, the 
veteran was administered several psychological tests, 
including a Minnesota Multiphasic Personality Inventory 
(MMPI) and PTSD scale.  These tests reflected significant 
anxiety symptoms, somatization, depressive ideation and poor 
coping skills.  The MMPI results suggested some exaggeration 
on the part of the veteran with respect to the symptoms being 
described.  Diagnostically, the examiner felt that the case 
was not fully clear because no clear homogenous pattern 
emerged from the data.  The veteran showed significant 
features of anxiety, somatization, personality disorder, not 
otherwise specified (NOS), and PTSD signs.  The possible 
diagnostic impressions included rule out generalized anxiety 
disorder and rule out personality disorder with PTSD traits.

At an April 1991 VA examination by a board of two VA 
psychiatrists, a significant amount of projection and 
exaggeration was detected and the veteran was felt to be 
quite manipulative in that he was perceived to be attempting 
to give an impression of looking worse than his actual 
condition.  On examination, the veteran was spontaneous, 
coherent relevant, very verborrheic, and very circumstantial.  
No real thought or perceived disorders were detected.  
Although very verborrheic and somewhat anxious, the veteran 
seemed to be well aware of what he was doing.  The veteran's 
affect did not correspond to his complaints.  For example, 
the veteran insisted that he felt depressed but no tears or 
any sad expression was detected.  The diagnoses included 
dysthymic disorder, mild, and many dependent and hysterical 
personality features.  The examiners concluded that the 
patient's history, examination, complaints, etc. did not meet 
the criteria for a PTSD diagnosis.  The examiners added that 
the psychologist had performed two different examinations on 
the veteran, four years apart and all reports were similar.  

A June 1991 VA consultation sheet reflects that the veteran 
was referred by a mental health clinic to a PTSD clinic with 
the request indicating that the veteran had recently been 
evaluated by a C&P team and that the formal diagnosis was 
dysthymic disorder.  The consulting physician noted that it 
was true that the veteran had nightmares of war, but that 
this was part of his affective condition and that he was not 
considered to be a good candidate for a PTSD group.  
Similarly, in May 1994, the veteran was referred by the 
mental health center for a PTSD clinic evaluation; however, 
the resulting diagnosis was depression with psychotic 
features.

In June 1992 and December 1995 statements, the veteran's wife 
indicated that she had been married to the veteran for 22 
years and had difficult experiences with him because of his 
illness.  She maintained that his illness was caused by what 
he witnessed during the Korean conflict and that he had 
nightmares and hallucinations about the war.

At a May 1994 VA PTSD examination, a different VA 
psychiatrist reached the same conclusion as the April 1991 
examiners and diagnosed the veteran with dysthymia with 
anxiety features and passive-dependent and histrionic 
personality traits.  

In a September 1994 statement, the veteran's wife asked for 
another examination and indicated that as the veteran's 
guardian, she should have the right to speak for him about 
his conditions because she was the only one who knew and was 
able to explain his PTSD condition as well as other combat-
related problems.

Caguas Mental Health Center records dated from May 1992 to 
February 1997 reflect treatment primarily for insomnia due to 
nightmares and flashbacks of war with some auditory 
hallucinations and more recently because of problems the 
veteran had dealing with his wife and retarded child.  In May 
1992, the diagnostic impression was dysthymic disorder, rule 
out PTSD.  The diagnosis was changed in November 1994 to 
PTSD.

A May 1997 VA psychological report reflects that the 
veteran's test-taking attitude seemed to affect the overall 
level of performance.  The clinical picture observed 
throughout the interview and some other test performances 
were also inconsistent.  His thought processes were logic and 
coherent.  Obsessive ideas about military experience were 
detected.  He was not psychotic while taking the tests.  Some 
testing signs might be indicative of delusions and 
hallucinations during acute stress.  Memory problems and some 
poor judgment were found.  Personality and cognitive test 
results were characterized by inconsistencies and 
incongruencies.  If taken at face value, personality tests 
indicated extreme insecurity and withdrawal, lack of self 
confidence and social skills, as well as extremely suspicious 
and distrustful of others.  He was socially sensitive and 
felt mistreated by others.  The veteran had multiple somatic 
complaints.  These, coupled with health preoccupations, might 
form part of a self-centered outlook characterized by 
pessimism.  There were signs of chronic tension and 
dissatisfaction.  His negative and demanding manner 
contributed to conflict with others.  The validity of the 
evaluation was highly questionable and should be interpreted 
with caution.  The overall results suggested a long-standing 
case of mental disorder of psychotic proportions.  A chronic 
schizophrenia disorder with prominent paranoid components 
seemed likely.  Also a depressive process was part of his 
symptomatology.  The veteran's obsessive ideas about the 
military and his high scores in tests for evaluating PTSD 
would not permit a disregard for PTSD.  However, the validity 
of the measurements was highly questionable.  A clear organic 
disorder was not obtained. 

Treatment records from Dr. Hurtado de Mendoza from September 
to December 1997 show diagnoses of PTSD and dysthymic 
disorder secondary to PTSD based on the veteran's self-
reported history.  The veteran suffered from insomnia due to 
nightmares that involved scenes of war and death.

At a January 1998 RO hearing, the veteran testified that that 
he received the Combat Infantry Badge and the Purple Heart 
for his combat activities in Korea.  He reported an incident 
of an ambush, when he fell from a truck and was hit by mortar 
fire and saw a lot of dead and wounded soldiers as his 
stressor.  The veteran testified that he had nightmares of 
Korean soldiers, could not tolerate violence and was unable 
to sleep alone.  Dr Hurtado de Mendoza testified that he had 
evaluated the veteran in September 1997 and seen him on five 
occasions and that it was his opinion that the veteran had 
PTSD based on the history provided by the veteran of 
participation in combat missions with his machine gun squad.  
He initially came for treatment for gastrointestinal 
complaints, but since no objective findings were found Dr. 
Hurtado de Mendoza felt that these were the initial symptoms 
of PTSD.  Dr. Hurtado de Mendoza indicated that the veteran 
had nightmares related to death and presented psychotic 
symptoms on occasion, had problems sleeping, was 
hypervigilant, had poor interpersonal relations, tended to 
isolated himself and had a flat affect.  The veteran also 
suffered from frequent memories of war, depression and 
anxiety.  

A March 1998 VA PTSD examination report and an April 1998 
addendum reflect diagnoses of anxiety disorder, NOS, with 
some depression, mild senile changes, alcohol dependence in 
remission, and histrionic personality disorder with dependent 
features.  The examiners determined that they could not make 
any connection or link between the veteran's symptoms and a 
specific stressor because the veteran did not give any kind 
of specific stressor.  He mentioned combat experiences in 
Korea, described seeing dead bodies, bodies crushed by Army 
vehicles, and gave different versions of being wounded in 
combat.  Alternatively, the veteran had stated that the 
reason for his emotional condition was the fact that he was 
submitted to court martial unfairly while in service or the 
physical consequences of his SFW injury.  Thus, the examiners 
concluded that the veteran's statements were completely 
inconsistent and contradictory, and they could not certify 
them as a consistent stressor.  It was evident that the 
veteran had a very obsessive preoccupation with being 
compensated for all his physical conditions, which he alleged 
were all secondary to his military service.  He was 
particularly angry at the fact that there were many veterans 
in the street that receive compensation while he did not.  
The examiners found marked inconsistencies regarding his 
behavior and his alleged incapacity to do anything at home 
and the findings observed and reported on the field survey.  

A March 1998 VA social and industrial field survey reflects 
that the veteran was being treated at the state mental health 
center and that the SSA had appointed his wife as guardian.  
The veteran complained of nightmares and flashbacks of 
incidents in the Korean War and hearing voices.  He stated 
that he helped his wife with chores including cleaning 
windows, raking leaves and pruning trees.  The veteran amused 
himself by watching television and reading.  He said that he 
talked with the neighbors and talked on the phone with his 
son.  His wife described him as nervous or sad and having 
outbursts at times for insignificant incidents.  The veteran 
stayed at home most of the time except when he went out for 
medical appointments or to buy things.  The veteran's 
neighbor stated that the veteran was a cordial person, who 
talked with him sporadically for 15 or 20 minutes, and 
observed normal behavior in the neighborhood.  The veteran 
did both inside and outside household chores but did not go 
out too often.

In a June 1999 statement, the veteran's therapist at the 
Caguas Mental Health Center indicated that the veteran had 
been at the center since May 1999 and that his last visit to 
the center was in January 1999.  He was diagnosed with PTSD.  

At a June 2000 Travel Board hearing, the veteran testified 
that he has been receiving treatment for 22 years for his 
nerves and that he had been hospitalized by VA two to three 
times.  He stated that he had nightmares of the war and that 
he checked the perimeter of the house and when he heard a 
loud noise, he would hit the ground because he felt like he 
was in battle.  The veteran testified that his condition 
actually began in 1970, when he returned to Puerto Rico from 
New York because he got very sick and could not work.  He 
indicated that he was discharged from service because they 
accused him of being absent without leave and disobeying 
orders but he indicated that he did not know English.  The 
veteran stated that he was receiving psychiatric treatment at 
the VA Medical Center.  The veteran's wife testified that he 
got many nightmares and heard voices calling or giving him 
orders.

A November 2001 VA social and industrial field survey 
reflects that the veteran was mowing the lawn when the 
investigator arrived.  The veteran complained about memories 
of war experiences and nightmares about soldiers.  He stated 
that he was depressed, irritable at times, did not want to 
sleep alone, and did not want to socialize with others.  The 
veteran did chores around the house and at times accompanied 
his wife when she went shopping.  He had little communication 
with his children.  His wife stated that the veteran's 
behavior varied from day to day and that sometimes he was 
irritable.  The veteran got up many times during the night 
and paced the house.  She said that he did not socialize with 
others and was at home most of the time.  The veteran spent a 
lot of time in the hammock or watching television.  The 
neighbors indicated that the veteran was at home most of the 
time and did not converse much.  He did household chores and 
observed a normal behavior for the neighborhood. 

Two VA examiners performed a January 2002 PTSD examination.  
They indicated that following the 1996 remand the veteran was 
first examined in 1997, which included a psychological 
evaluation done in May 1997 and an examination done in March 
1998, which included at review of a March 1998 field survey.  
The examiners reviewed the evidence in the three-volume 
claims file as well as his medical record.  When the veteran 
initially came to the interview his wife insisted on staying, 
alleging that the veteran was unable to speak for himself, 
that he could hardly speak at all and that he did not know 
what he was saying.  But despite many contradictions, the 
examiners found that the veteran was able to give information 
and had been providing information for many years since his 
claim began.  Since the veteran was last examined in 1998, he 
had not been hospitalized by the VA psychiatric service.  He 
began treatment again in the mental hygiene clinic in January 
2000.  Contrary to the 1998 and 2001 VA field surveys, the 
veteran maintained that he was unable to do anything and that 
he was totally inactive at home, consumed by his emotions and 
feelings regarding his combat experiences.  On examination, 
despite his initial attempts to appear as being confused, 
disoriented and unable to remember information, the veteran 
was alert and perfectly able to give all the required 
information and more detail with a dramatic presentation.  
His answers were relevant and coherent.  The veteran 
reiterated statements given at the March 1998 examination.  
He referred to his poor frustration tolerance and tendency to 
get angry and react very quickly.  His mood was variable 
because at times he was rather angry and on other occasions 
he looked somewhat depressed.  The veteran showed only mild 
difficulties in giving details for all the events that he 
described but his recent memory was diminished.  His judgment 
was maintained but his insight continued to be very poor.  

As to DSM-IV criteria for PTSD, the veteran had never 
described a clear and specific stressor but described the 
whole experience of Korea.  Because the veteran was wounded 
in combat and had combat medals, the examiners indicated that 
the veteran met criteria A #1 and #2.  In terms of criteria 
B, the only item he met was related to his nightmares 
associated with war experiences.  Otherwise, he did not meet 
any of the other criteria of B.  The veteran did not meet the 
diagnostic criteria C for PTSD.  In terms of criteria D, only 
#1 was met, and he did not meet either criteria E or F for 
PTSD.

The examiners noted that two VA psychological reports were 
done, one in October 1987 and the other in March 1991 by the 
same examiner.  The first was done when the veteran sought to 
be admitted to the PCT program, where the veteran had been 
admitted with a diagnosis of depression and possible PTSD.  
After the evaluation, it was clear that the veteran's 
symptoms were not compatible with PTSD, so he was referred 
back to the mental hygiene clinic and later diagnosed with 
depression.  The May 1997 VA psychological report basically 
made the same conclusions as the other two reports.  In none 
of them could a clear diagnosis be done because of the 
inconsistencies regarding the veteran's presentation of 
symptoms.  In all, there was an element of symptom 
exaggeration, which interfered with the validity of the 
tests.  What is consistent between the reports is that the 
veteran has presented symptoms of anxiety and depression 
throughout the years as well as some characteristics of a 
personality disorder.  It was evident that PTSD was not the 
veteran's principal diagnosis.  The most representative and 
complete history of the veteran's condition is the May 1997 
report.  Also consistent about the three reports is the 
veteran perseverance and obsessiveness about relating his 
conditions to war experiences.  It was the examiners' 
unanimous opinion that the veteran's diagnosis continued to 
be anxiety disorder with depression, along with histrionic 
personality with strong dependent features.  The examiners 
added that when the veteran first sought service connection 
after his discharge from service he did not mention a 
neuropsychiatric disorder.  It was not until 1968, that he 
said that he had a nervous stomach.  One of the principal 
criteria for the diagnosis of PTSD according to DSM-IV is not 
only the stressor itself but also most of all the avoidance 
observed in patients who have PTSD in terms of the initial 
trauma.  In this case, however, it was completely the 
opposite.  The veteran had spoken about his combat life 
repeatedly and at no point did he show any kind of feeling 
that might indicate that he had been significantly affected 
by the described events.  A diagnosis of anxiety disorder, 
NOS, with depression was given because the veteran had 
symptoms of anxiety, including restlessness, irritability, 
sleep disturbance, persistent worries, subjective description 
of feelings of anxiety and has shown elements of depression 
described as isolation from others, feelings of sadness, 
avoidance, decreased appetite, decreased energy, and suicidal 
ruminations.  According to DSM-IV criteria, a diagnosis of 
anxiety disorder, NOS, is precisely made when the condition 
or the symptomatology shows mixed anxiety and depression.

An April 2003 statement certifies that the veteran has been 
treated at the VA Medical Center in San Juan for several 
disorders to include atypical depressive disorder, paranoia, 
and recurrent depressive disorder.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(b) (2003).  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Lay or medical evidence, as appropriate, may be used 
to substantiate service incurrence.  The Court has held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required." 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2003); a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f) (2003).  
The Board notes that under 38 C.F.R. § 4.125(a), a diagnosis 
of a mental disorder, including PTSD, must conform to the 
criteria of Diagnostic and Statistical Manual for Mental 
Disorders.  38 C.F.R. § 4.125 (2003).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. 3.304(f) (1996).  A "clear 
diagnosis" of PTSD was, at a minimum, an unequivocal one.  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  However, this 
regulation was amended in June 1999 and, in part, eliminated 
the requirement of a "clear diagnosis."  61 Fed. Reg. 32,807-
808 (June 18, 1999).  In this case, the Board finds that the 
amendments to 38 C.F.R. 3.304(f) were to conform the 
regulation to the Court's holding in Cohen, supra, and that 
elimination of the requirement of a "clear diagnosis," 
lessened the burden on the veteran.

The Board notes that 38 C.F.R. 3.304(f) was again amended 
effective March 7, 2002.  See 67 Fed. Reg. 10,330, 10,332 
(Mar. 7, 2002) (codified as amended at 38 C.F.R. § 3.304(f) 
(2003)).  These amendments, however, make substantive changes 
only with regard to adding material concerning PTSD claims 
based on in-service personal assault.  Consequently, they do 
not materially affect the case now under consideration by the 
Board.  Although the RO has not considered the 2002 
amendments, the Board concludes that the veteran will not be 
prejudiced by the Board's consideration of the claim, as 
these amendments are not pertinent to his claim.  See 
Bernard, 4 Vet. App. at 394 (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).

Under the version of 38 C.F.R. 3.304(f) in effect prior to 
the March 7, 1997 amendments, if the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantry Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(f).  As this is somewhat more favorable than the 
current version of the regulation -- which does not list 
combat citations as "conclusive evidence" of a claimed 
inservice combat stressor, but rather provides that lay 
testimony alone may establish the incurrence of a combat 
stressor -- the Board will apply the previous version of the 
regulation.

In this case, after weighing and balancing all the evidence 
of record, the Board concedes the presence of a qualifying 
stressor.  However, the Board concludes that the evidence 
does not provide either a "clear" diagnosis of PTSD or a 
diagnosis of PTSD in accordance with the provisions of 38 
C.F.R. § 4.125(a).

Although the record shows diagnoses of other neuropsychiatric 
disorders in the 1960's and 1970's, the record is silent as 
to PTSD for more than 30 years, from the time of the 
veteran's last discharge from service in 1955 until 1987.  
While various private physicians after noting the veteran's 
combat history and symptoms of depression, irritability, and 
nightmares diagnosed some type of psychiatric disorder to 
include PTSD, VA medical records dated during the same period 
reflect similar history and symptoms, but show that a 
diagnosis of PTSD was discarded after thorough testing and 
evaluation was completed.

In a February 1998 statement and January 1998 hearing 
testimony, Dr. Hurtado de Mendoza, provided his opinion that 
the veteran had PTSD.  Dr. Hurtado de Mendoza like other 
physicians before him based his psychiatric diagnosis on the 
veteran's self-reported history, his combat wounds and 
complaints of combat-related nightmares without reviewing all 
the medical records on file.  

In contrast, all VA examiners have subsequently opined that 
based on the veteran's history, medical records, social and 
industrial surveys, and psychological evaluations, the 
diagnostic criteria for PTSD were not met.  At a June 1956 VA 
C&P examination, there was no evident manifestation of a 
psychiatric disorder.  Moreover, the veteran testified that 
his PTSD developed in 1970 after his retirement and return to 
Puerto Rico.  The March 1998 and January 2002 board of two VA 
psychiatrists noted that other than mentioning his general 
war experiences, court martial, and being wounded in action, 
the veteran did not bring up any specific complaints about 
his combat experience in Korea during examination.  The Board 
of psychiatrists also indicated that only one diagnostic 
criteria for PTSD (A) was fully met and portions of criteria 
B and D were met.

The Board considers the thorough medical record review by the 
various VA psychologists and psychiatrists finding no 
diagnosis of PTSD to be more probative than the private 
opinions merely indicating the presence of PTSD without 
further elaboration or analysis of the medical evidence and 
history.  The Board notes that a mere recitation of the 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  
LeShore v. Brown, 8 Vet. App. 406 (1996).  The Board is not 
bound to accept medical opinions or conclusions, which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  See Black v. Brown, 
5 Vet. App. 177, 180 (1993).  On the other hand, the VA 
opinions were based on extensive review of the veteran's 
claims file including the veteran's Korean service, service 
medical records, private, SSA and VA medical evidence as well 
as post service examinations and interviews of the veteran.  
Therefore, the Board concludes that there is no competent 
medical evidence of a diagnosis of PTSD in the record that 
would be sufficient to warrant grant of the veteran's claim 
of service-connection for PTSD.

The only other evidence the veteran has submitted that 
supports his claim has been in the form of lay statements.  
These witnesses, as laypersons, with no apparent medical 
expertise or training, are not competent to express opinions 
on the presence, or etiology, of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 Vet. App. at 
494-95 (holding that laypersons are not competent to offer 
medical opinions).  Thus, these lay statements do not 
establish the required evidence needed, and the claim must be 
denied.

The Board considered the benefit of the doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim; the doctrine is inapplicable.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2003); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



